Continuation of 12. Other:

Response to Applicant’s Arguments

Applicant’s arguments filed on 02/11/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant, in pages 8-9 of the remarks, argues that the cited reference, in Fig. 5, fails to teach:
“wherein the first SRS resource and the second SRS resource are configured in a same slot”
“wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and the second SRS resource”
“wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and wherein each of at least one symbol is a time gap for the antenna switching”.

The Examiner respectfully disagrees.
As for the limitation “wherein the first SRS resource and the second SRS resource are configured in a same slot”. Chung, [0130-0136], Fig. 10, teaches a method for transmitting SRSs to have a frequency interval between different antennas. See Fig. 10 for SRSs for Antenna #0 and Antenna #1, two different resources each, both in distinct frequency domains, and separated in time (TTD scheme applied). Time axis shows SRS periodicity, one time slot. Figure 11, shows various frequency position and frequency hopping applied.
Fig. 10 is reproduced here.





    PNG
    media_image1.png
    658
    629
    media_image1.png
    Greyscale












As for the limitation “wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and the second SRS resource”. Chung, [0130-0136], Fig. 10, teaches the sequence of the SRS symbol for Antenna #0, followed by SRS symbol for Antenna #1, across the SRS periodicity, with a time gap in between. No other antenna SRS is positioned between Antenna #0 and Antenna #1.

As for the limitation wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and wherein each of at least one symbol is a time gap for the antenna switching” Chung, [0130-0136], Fig. 10, teaches the sequence of the SRS symbol for Antenna #0, followed by SRS symbol for Antenna #1, across the SRS periodicity time period, with a time gap in between SRS symbols for Antenna #0 and Antenna #1.
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461